                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 1 of 14 Page ID #:1



                                                              1
                                                                   Ginam Lee (SBN 204561)
                                                                   Legacy Pro Law PC dba LPL Lawyers
                                                              2    3600 Wilshire Boulevard, Suite 1510
                                                              3
                                                                   Los Angeles, CA 90010
                                                                   Tel. (213) 382-8051
                                                              4    Fax. (866) 203-0408
                                                              5
                                                                   E-mail: gLee@LawLPL.com
                                                                   Attorneys for PLAINTIFF CATWALK TO SIDEWALK, INC.
                                                              6
                                                              7                         UNITED STATES DISTRICT COURT
                                                              8                       CENTRAL DISTRICT OF CALIFORNIA
                                                              9
                                                                  CATWALK TO SIDEWALK, INC., a                 Case No: __2:19-CV-08388___
                                                             10   California Corporation
                                                             11                                                COMPLAINT FOR:
                                                                                Plaintiff,
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12                                                   1. Breach of Duty of Loyalty;
                   3600 Wilshire Boulevard, Suite 1510




                                                                  vs.                                             2. Constructive Fraud;
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                                                                                  3. Breach of Duty of
                                                             14   LANSEL ANN HURT-WATSON, an                         Confidentiality
                                                             15   individual; HEYRI J. INC., dba                  4. Misappropriation of Trade
                                                                  EVERLEIGH, a California                            Secrets Under the Defend
                                                             16   Corporation; TIFFANY YIJUNG LIM,                   Trade Secrets Act of 2016 (18
                                                             17   an individual; and DOES 1 through 50,              U.S.C. 1836, et al);
                                                                  inclusive                                       5. Concealment
                                                             18                                                   6. Negligent Misrepresentation
                                                             19                 Defendants.                       7. Vicarious Liability
                                                                                                                  8. Aiding and Abetting
                                                             20
                                                             21                                                DEMAND FOR JURY TRIAL
                                                             22                               SUMMARY OF THE ACTION

                                                             23          This dispute arises out of the absence of honor of Plaintiff’s former sales

                                                             24    agent who essentially cheated on Plaintiff by secretively working for Plaintiff’s

                                                             25    competitor to the Plaintiff’s detriment and Defendants’ gain. If cheating was not

                                                             26    bad enough, Defendants used and diverted Plaintiff’s proprietary information to

                                                             27    sell to Plaintiff’s buyer. Watson’s deeds are dishonorable. Defendants’ conducts

                                                             28    cross boundaries of decency, civility, and fair play.
                                                                                                            -1-
                                                                                                       COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 2 of 14 Page ID #:2



                                                              1                                          PARTIES
                                                              2          1.     Plaintiff CATWALK TO SIDEWALK, INC., (“Catwalk” or
                                                              3    “Plaintiff”) is now, and at all times herein mentioned in this complaint was, a
                                                              4    corporation existing under the laws of the State of California, with its principal
                                                              5    place of business in Los Angeles County, California.
                                                              6          2.     Defendant LANSEL ANN HURT-WATSON (“Watson”), an
                                                              7    individual, is now, and at all times mentioned in this complaint was, an individual
                                                              8    residing in the County of San Diego, California.
                                                              9          3.     Defendant HEYRI J. INC., dba EVERLEIGH (“Everleigh”) is now,
                                                             10    and at all times herein mentioned in this complaint was, a corporation existing
                                                             11    under the laws of the State of California, with its principal place of business in Los
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12    Angeles County, California.
                   3600 Wilshire Boulevard, Suite 1510




                                                                         4.     Defendant TIFFANY YIJUNG LIM (“Lim”) is now, and at all times
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14    mentioned in this complaint was, an individual residing in the County of Los
                                                             15    Angeles, California.
                                                             16          5.     The true names and identities of DOES 1 through 50, inclusive,
                                                             17    whether individual, corporate, associate or otherwise, are unknown to Plaintiff at
                                                             18    this time, who therefore sue said defendants by such fictitious names, and when the
                                                             19    true names and capacities of such defendants are ascertained. Plaintiff will ask
                                                             20    leave of Court to amend this complaint to insert the same.
                                                             21          6.     Plaintiff is informed and believe and, on the basis of such information
                                                             22    and belief, allege that each Defendant named in this complaint was, at all times
                                                             23    herein mentioned, and now is, (for purposes of the law of tort, contract and
                                                             24    otherwise) the agent, principal, representative, servant, master, partner, trustee,
                                                             25    associate, affiliate, co-conspirator, employer and/or employee of each Defendant,
                                                             26    and that each defendant acted within the course and scope of such capacities,
                                                             27    within actual and/or apparent authority of such capacities, within the course and
                                                             28
                                                                                                             -2-
                                                                                                       COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 3 of 14 Page ID #:3



                                                              1    scope of such conspiracies, and with actual and/or constructive notice of the
                                                              2    knowledge of one another.
                                                              3           7.    Plaintiff is informed and believes and, based thereon, allege that at all
                                                              4    times herein mentioned, Defendants and each of them, were co-conspirators and
                                                              5    joint ventures.
                                                              6           8.    Plaintiff is informed and believes that there now exists, and at all
                                                              7    times herein mentioned there existed, a unity of interest and ownership between
                                                              8    Everleigh and Lim such that any individuality and separateness between those
                                                              9    Defendants has ceased. Adherence to the fiction of the separate existence of the
                                                             10    defendant entities would sanction a fraud on Plaintiff and/or would promote
                                                             11    injustice.
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12                              JURISDICTION AND VENUE
                   3600 Wilshire Boulevard, Suite 1510




                                                                          9.    This action arises under the Defend Trade Secrets Act of 2016, 18
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14    U.S.C. §1836, et al, and this Court has subject matter jurisdiction under 28 U.S.C.
                                                             15    §1331 and 18 U.S.C. §1836(c). This Court has supplemental jurisdiction over
                                                             16    Plaintiff’s state-law claims pursuant to 28 U.S.C. §1367 because they form part of
                                                             17    the same case or controversy as the federal claim.
                                                             18           10.   This Court has personal jurisdiction over Defendants because they
                                                             19    have transacted business in and have caused injury to Plaintiff within Los Angeles
                                                             20    County, California.
                                                             21           11.   Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(2)
                                                             22    because a substantial part of the events giving rise to the claims occurred in this
                                                             23    District.
                                                             24                                STATEMENT OF FACTS
                                                             25                               Catwalk and Watson History
                                                             26           12.   Plaintiff Catwalk is a Los Angeles based company since 2005 in the
                                                             27    business of designing and manufacturing clothing for sale nationwide to leading
                                                             28    fashion retailers such as Nordstrom.
                                                                                                            -3-
                                                                                                       COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 4 of 14 Page ID #:4



                                                              1           13.       Watson started working for Catwalk on or about March of 2007 as
                                                              2    Plaintiff’s sole sales agent.
                                                              3           14.       Watson’s job involved selling Catwalk’s clothes to retailer in
                                                              4    exchange for a commission.
                                                              5           15.       To accomplish her job, Catwalk provided Watson access to Plaintiff’s
                                                              6    confidential and proprietary information from designs, market trends, client
                                                              7    preferences, pricing, production, marketing, and sales knowhow and strategies.
                                                              8           16.       Plaintiff also introduced Watson to potential buyers.
                                                              9           17.       For over 11 years, Catwalk and Watson built a continuous
                                                             10    relationship.
                                                             11           18.       During that time, Watson never informed Plaintiff that she worked for
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12    another clothing manufacturer.
                   3600 Wilshire Boulevard, Suite 1510
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14                            Watson Abruptly Resigns from Catwalk
                                                             15           19.       On March 2, 2018, Watson sent an email to Plaintiff’s CEO, Mr. Billy
                                                             16    Kang (“Billy”), that she will stop working for Plaintiff effective 4 days later on
                                                             17    March 6, 2018 (“Resignation”). Few days before on Kang’s birthday, Watson
                                                             18    discussed retiring from the fashion industry with Billy.
                                                             19           20.       The buyers and accounts that Watson handled for Catwalk represented
                                                             20    a significant portion of Catwalk’s business.
                                                             21           21.       Despite Billy’s pleas for Watson to stay with Catwalk, or at minimum,
                                                             22    give Catwalk some time to transition, Watson insisted that March 6, 2018 would be
                                                             23    her last date.
                                                             24           22.       In her Resignation, Watson’s purported reason for her sudden
                                                             25    departure was that she “was really tired” and needed to take some time to “reflect
                                                             26    and decide on what I want to do for the next chapter of my life.”
                                                             27           23.       The “next chapter” of Watson’s life proved to be the continuation of a
                                                             28    prior chapter and revealed her duplicity.
                                                                                                               -4-
                                                                                                          COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 5 of 14 Page ID #:5



                                                              1
                                                              2                               Watson’s Deceit Comes to Light
                                                              3           24.     On or about April 3, 2018, Plaintiff’s employee witnessed Watson
                                                              4    working for Plaintiff’s competitor, defendants Everleigh and Lim. Everleigh
                                                              5    manufactures clothing with offices in Los Angeles.
                                                              6           25.     Unbeknownst to Plaintiff, Watson had been communicating with Lim
                                                              7    since August 2017 about Watson’s employment at Everleigh. Those discussions
                                                              8    led to a written agreement and Watson started working for Everleigh in October
                                                              9    2017. Based on the compensation and commission structure from Everleigh,
                                                             10    Watson positioned herself to potentially earn far more than she received from
                                                             11    Plaintiff.
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12           26.     Unbeknownst to Plaintiff, Watson was selling Everleigh’s products to
                   3600 Wilshire Boulevard, Suite 1510




                                                                   Nordstrom while working for Plaintiff.
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14           27.     Unbeknownst to Plaintiff, Watson and Everleigh used Plaintiff’s
                                                             15    proprietary, confidential, and trade secret information to sell Everleigh’s products
                                                             16    to Nordstrom to Plaintiff’s detriment.
                                                             17           28.     In essence, while vowing loyalty to Plaintiff, Watson was cheating
                                                             18    with Lim and Everleigh.
                                                             19
                                                             20                                FIRST CAUSE OF ACTION
                                                             21                            (BREACH OF DUTY OF LOYALTY
                                                             22                                      Against WATSON)
                                                             23           29.     Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                             24    each and every allegation contained in the paragraphs above, as though set forth in
                                                             25    full herein.
                                                             26           30.     From March 2007 to March 6, 2018, Watson worked for Plaintiff as
                                                             27    its sales agent.
                                                             28           31.     At all relevant times during her agency with Plaintiff, Watson owed
                                                                                                              -5-
                                                                                                         COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 6 of 14 Page ID #:6



                                                              1    Plaintiff a duty of undivided loyalty.
                                                              2          32.    An agent has a fiduciary duty to act loyally for the principal’s benefit
                                                              3    in all matters connected with the agency relationship
                                                              4          33.    An agent has a duty not to acquire a material benefit from a third party
                                                              5    in connection with transactions conducted or other actions taken on behalf of the
                                                              6    principal or otherwise through the agent’s use of the agent’s position.
                                                              7          34.    An agent has a duty not to deal with the principal as or on behalf of an
                                                              8    adverse party in a transaction connected with the agency relationship.
                                                              9          35.    Throughout the duration of an agency relationship, an agent has a duty
                                                             10    to refrain from competing with the principal and from taking action on behalf of or
                                                             11    otherwise assisting the principal’s competitors. During that time, an agent may take
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12    action, not otherwise wrongful, to prepare for competition following termination of
                   3600 Wilshire Boulevard, Suite 1510




                                                                   the agency relationship.”
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14          36.    During the terms her employment with Plaintiff, Watson breached her
                                                             15    duty of loyalty owed to Plaintiff by, among the acts alleged above, representing
                                                             16    Plaintiff’s competitor and selling competitive products to Plaintiff’s buyer.
                                                             17          37.    Plaintiff never gave informed consent to Watson’s conduct.
                                                             18          38.    As a result of Watson’s breach of the duty of loyalty, Plaintiff has
                                                             19    been damaged in an amount to be proven at trial
                                                             20          39.    Watson’s conduct was not only knowing, but also malicious,
                                                             21    fraudulent and oppressive, entitling Plaintiff to an award of punitive or exemplary
                                                             22    damages.
                                                             23
                                                             24                             SECOND CAUSE OF ACTION
                                                             25                                (CONSTRUCTIVE FRAUD
                                                             26                                    Against WATSON)
                                                             27          40.    Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                             28    each and every allegation contained in the paragraphs above, as though set forth in
                                                                                                            -6-
                                                                                                       COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 7 of 14 Page ID #:7



                                                              1    full herein.
                                                              2             41.   At all relevant times during her employment, Watson was Plaintiff’s
                                                              3    agent.
                                                              4             42.   Watson acted on Plaintiff’s behalf for purposes of selling Plaintiff’s
                                                              5    clothing to retailers such as Nordstrom.
                                                              6             43.   Watson knew, or should have known, that Plaintiff relied that Watson
                                                              7    worked solely for Plaintiff and represented only Plaintiff’s clothing to buyers such
                                                              8    as Nordstrom.
                                                              9             44.   Watson misled Plaintiff by, among the acts described above, failing to
                                                             10    disclose that she simultaneously worked for Everleigh or that she represented
                                                             11    Everleigh’s clothing to buyers such as Nordstrom.
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12             45.   Because of Watson’s constructive fraud, Plaintiff has been damaged
                   3600 Wilshire Boulevard, Suite 1510




                                                                   in an amount to be proven at trial.
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14             46.   Watson’s conduct was a substantial factor in causing Plaintiff’s harm.
                                                             15             47.   Watson’s conduct was not only knowing, but also malicious,
                                                             16    fraudulent and oppressive, entitling Plaintiff to an award of punitive or exemplary
                                                             17    damages.
                                                             18
                                                             19                                THIRD CAUSE OF ACTION
                                                             20                      (BREACH OF DUTY OF CONFIDENTIALITY
                                                             21                                      Against WATSON)
                                                             22             48.   Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                             23    each and every allegation contained in the paragraphs above, as though set forth in
                                                             24    full herein.
                                                             25             49.   At all relevant times during her employment, Watson was Plaintiff’s
                                                             26    agent.
                                                             27             50.   At all relevant times during her employment, Watson owed Plaintiff
                                                             28    as duty of undivided loyalty.
                                                                                                              -7-
                                                                                                         COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 8 of 14 Page ID #:8



                                                              1           51.     An agent has a duty (1) not to use property of the principal for the
                                                              2    agent’s own purposes or those of a third party; and (2) not to use or communicate
                                                              3    confidential information of the principal for the agent’s own purposes or those of a
                                                              4    third party.
                                                              5           52.     During the terms her employment with Plaintiff, Watson breached her
                                                              6    duty of confidentiality owed to Plaintiff by, among other acts described above,
                                                              7    using and disclosing confidential, trade secret information to Everleigh, a direct
                                                              8    competitor of Plaintiff.
                                                              9           53.     Plaintiff never gave informed consent to Watson’s conduct.
                                                             10           54.     Plaintiff’s confidential, proprietary, and trade secret information was
                                                             11    not a matter of general knowledge;
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12           55.     As a result of Watson’s breach, Plaintiff has been damaged in an
                   3600 Wilshire Boulevard, Suite 1510




                                                                   amount to be proven at trial
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14           56.     Watson’s conduct was not only knowing, but also malicious,
                                                             15    fraudulent and oppressive, entitling Plaintiff to an award of punitive or exemplary
                                                             16    damages.
                                                             17
                                                             18                               FOURTH CAUSE OF ACTION
                                                             19      (MISAPPROPRIATION OF TRADE SECRETS UNDER THE DEFEND
                                                             20                 TRADE SECRETS ACT OF 2016, 18 U.S.C. §1836, ET seq.
                                                             21                       Against ALL DEFENDANTS and DOES 1-50)
                                                             22           57.     Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                             23    each and every allegation contained in the paragraphs above, as though set forth in
                                                             24    full herein.
                                                             25           58.     Plaintiff’s financial, business, technical, and economic information,
                                                             26    including but not limited to: clothing designs; clothing styles; market trends; client
                                                             27    preferences; client pricing; production and delivery knowhow; marketing and sales
                                                             28    strategies; and any work-in-progress, constitute trade secrets as defined by the
                                                                                                              -8-
                                                                                                         COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 9 of 14 Page ID #:9



                                                              1    Defend Trade Secrets Act of 2016, 18 U.S.C. §1836.
                                                              2          59.    The trade secret information was developed over a substantial period
                                                              3    of time, required substantial money and effort to compile, is unavailable to the
                                                              4    public or to others in the industry of manufacturing and selling women clothing,
                                                              5    and would be of great value to Plaintiff’s competitors.
                                                              6          60.    Plaintiff has consistently made reasonable efforts to ensure that its
                                                              7    trade secret information remain secret and are not disclosed to, or used by,
                                                              8    unauthorized persons. Plaintiff made reasonable efforts to ensure that its trade
                                                              9    secrets remained a secret by disclosing them only to certain parties on a need to
                                                             10    know basis, including but not limited to, securing access to certain information
                                                             11    such as designs and work-in-progress by requiring a password for access.
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                             12          61.    Plaintiff’s clothing are regularly shipped and sold in interstate and
                   3600 Wilshire Boulevard, Suite 1510




                                                                   foreign commerce. As such, Plaintiff’s confidential, proprietary, and trade secret
                         Los Angeles, CA 90010




                                                             13
Legacy Pro Law PC




                                                             14    information relates to products and services used, sold, shipped and/or ordered in,
                                                             15    or intended to be sued, sold, shipped and/or ordered in interstate or foreign
                                                             16    commerce.
                                                             17          62.    Plaintiff’s trade secret information described herein derives
                                                             18    independent economic value from not being generally known to, and not being
                                                             19    readily ascertainable through proper means by, others who would obtain economic
                                                             20    value from the disclosure or use of the information.
                                                             21          63.    Plaintiff is informed and believes, and there on alleges, that Watson
                                                             22    wrongfully obtained and utilized Plaintiff’s trade secret information while working
                                                             23    for Plaintiff and that Watson has, without Plaintiff’s consent, utilized those trade
                                                             24    secrets to injure Plaintiff and benefit Defendants.
                                                             25          64.    Lim and Everleigh acquired Plaintiff’s trade secret through Watson
                                                             26    who knew or had reason to know that the trade secret was acquired by improper
                                                             27    means, or disclosure or use of a trade secret.
                                                             28          65.    Lim and Everleigh also knew or should have known that the trade
                                                                                                             -9-
                                                                                                       COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 10 of 14 Page ID #:10



                                                               1    secrets delivered to them by Watson were trade secrets acquired by improper
                                                               2    means, disclosure, or use of a trade secret.
                                                               3             66.   On or about March 6, 2018, Watson terminated her work with
                                                               4    Plaintiff. Plaintiff is informed and believes, and on that basis alleges, that Watson
                                                               5    beginning on or about October of 2017 and continuing to the present, Defendants
                                                               6    are improperly misappropriating Plaintiff’s proprietary, confidential, and trade
                                                               7    secret information.
                                                               8             67.   Furthermore, Watson withheld certain information belonging to
                                                               9    Plaintiff before her departure from Plaintiff, and instead diverted such information
                                                              10    to Lim and Everleigh, effectively preventing and disrupting Plaintiff from
                                                              11    obtaining orders from Nordstrom for the latter half of 2017 and early 2018.
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                              12    Plaintiff historically received substantive orders from Nordstrom.
                   3600 Wilshire Boulevard, Suite 1510




                                                                             68.   Plaintiff is informed and believes, and thereon alleges, unbeknownst
                         Los Angeles, CA 90010




                                                              13
Legacy Pro Law PC




                                                              14    to Plaintiff, Watson misappropriated proprietary information that belong to
                                                              15    Plaintiff in order for Defendants to develop similar designs and sell them to
                                                              16    Nordstrom for Defendants’ benefit.
                                                              17             69.   Defendants’ acquisition, use, and/or disclosure of Plaintiff’s
                                                              18    proprietary, confidential, and trade secret information were a substantial factor in
                                                              19    causing Plaintiff to suffer harm and Defendants to be unjustly enriched.
                                                              20             70.   The wrongful acts of Defendants as alleged constitute
                                                              21    misappropriation of trade secrets, as defined in the Defend Trade Secrets Act.
                                                              22             71.   As a direct and proximate result of such misappropriation, Plaintiff
                                                              23    has suffered actual damages in excess of several million dollars, to be proven at
                                                              24    trial.
                                                              25             72.   Plaintiff is entitled to damages for lost profits, cost of materials, and
                                                              26    loss of good will.
                                                              27             73.   Defendants’ actions were willful and malicious, and were undertaken
                                                              28    in knowing disregard of Plaintiff’s rights. Defendants’ engaged in despicable
                                                                                                               - 10 -
                                                                                                          COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 11 of 14 Page ID #:11



                                                               1    conduct and acted with malice, fraud and oppression and in conscious disregard of
                                                               2    Plaintiff’s rights, thereby entitling Plaintiff to recover punitive damages in an
                                                               3    amount according to proof at trial.
                                                               4
                                                               5                                FIFTH CAUSE OF ACTION
                                                               6                           (CONCEALMENT against WATSON)
                                                               7             74.   Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                               8    each and every allegation contained in the paragraphs above, as though set forth in
                                                               9    full herein.
                                                              10             75.   At all relevant times during her employment, Watson was Plaintiff’s
                                                              11    agent.
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                              12             76.   Watson intentionally failed to disclose to Plaintiff that, among the acts
                   3600 Wilshire Boulevard, Suite 1510




                                                                    alleged above, she was working for Plaintiff’s competitor and was selling
                         Los Angeles, CA 90010




                                                              13
Legacy Pro Law PC




                                                              14    competitor’s products to Nordstrom.
                                                              15             77.   Plaintiff did not know that Watson was working for another company
                                                              16    or selling the competitor’s products to Nordstrom.
                                                              17             78.   Watson intended to deceive Plaintiff by concealing these facts.
                                                              18             79.   If the omitted information were disclosed, Plaintiff reasonably would
                                                              19    have terminated the relationship and stop sharing Plaintiff’s information.
                                                              20             80.   Plaintiff was harmed.
                                                              21             81.   Watson’s concealment was a substantial factor in cause Plaintiff’s
                                                              22    harmed.
                                                              23             82.   Watson’s actions were willful and malicious, and were undertaken in
                                                              24    knowing disregard of Plaintiff’s rights. Defendants’ engaged in despicable conduct
                                                              25    and acted with malice, fraud and oppression and in conscious disregard of
                                                              26    Plaintiff’s rights, thereby entitling Plaintiff to recover punitive damages in an
                                                              27    amount according to proof at trial.
                                                              28    ///
                                                                                                               - 11 -
                                                                                                           COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 12 of 14 Page ID #:12



                                                               1                                SIXTH CAUSE OF ACTION
                                                               2                 (NEGLIGENT MISREPRESENTATION against WATSON)
                                                               3           83.     Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                               4    each and every allegation contained in the paragraphs above, as though set forth in
                                                               5    full herein.
                                                               6           84.     Watson represented to Plaintiff that she worked solely for Plaintiff.
                                                               7           85.     Watson’s representation was not true since she worked for Plaintiff’s
                                                               8    competitor simultaneously.
                                                               9           86.     Watson had no reasonable grounds for believing the representation
                                                              10    was true when she made it;
                                                              11           87.     Watson intended that Plaintiff rely on this representation
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                              12           88.     Plaintiff reasonably relied on Watson’s representation
                   3600 Wilshire Boulevard, Suite 1510




                                                                           89.     Plaintiff was harmed.
                         Los Angeles, CA 90010




                                                              13
Legacy Pro Law PC




                                                              14           90.     Watson’s concealment was a substantial factor in Plaintiff’s harm.
                                                              15
                                                              16                              SEVENTH CAUSE OF ACTION
                                                              17                 (VICARIOUS LIABILITY against EVERLEIGH AND LIM
                                                              18                                  And DOES 1 through 50))
                                                              19           91.     Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                              20    each and every allegation contained in the paragraphs above, as though set forth in
                                                              21    full herein.
                                                              22           92.     Plaintiff was hard by Watson’s breach of duty of loyalty, constructive
                                                              23    fraud, breach of confidentiality, misappropriation of trade secrets under the Defend
                                                              24    Trade Secrets Act, concealment, and/or negligent misrepresentation.
                                                              25           93.     Watson was Everleigh and Lim’s agent at all relevant times.
                                                              26           94.     Watson was acting in the scope of her agency when she harmed
                                                              27    Plaintiff.
                                                              28           95.     As a result, Everleigh and Lim are responsible for the harm Watson
                                                                                                               - 12 -
                                                                                                           COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 13 of 14 Page ID #:13



                                                               1    caused Plaintiff.
                                                               2
                                                               3                                EIGHTH CAUSE OF ACTION
                                                               4                 (AIDING AND ABETTING against LIM and EVERLEIGH
                                                               5                                    And DOES 1 through 50)
                                                               6           96.      Plaintiff repeats, re-alleges, and incorporates herein by this reference
                                                               7    each and every allegation contained in the paragraphs above, as though set forth in
                                                               8    full herein.
                                                               9           97.      Plaintiff is informed and believes, and thereon alleges, Lim and
                                                              10    Everleigh knew the facts herein mentioned for the following causes of action were
                                                              11    committed by Defendant LANSEL against Plaintiff:
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                              12                    a.    Breach of duty of loyalty;
                   3600 Wilshire Boulevard, Suite 1510




                                                                                    b.    Constructive fraud;
                         Los Angeles, CA 90010




                                                              13
Legacy Pro Law PC




                                                              14                    c.    Breach of duty of confidentiality;
                                                              15                    d.    Violation of Defend Trade Secret Act—including
                                                              16           misappropriation of trade secret; and
                                                              17                    e.    Concealment; and/or
                                                              18                    f.    Negligent misrepresentation.
                                                              19           98.      Plaintiff is informed and believes, and thereon alleges, Defendants
                                                              20    Lim and Everleigh gave substantial assistance and/or encouragement to Watson to
                                                              21    carry out the above mentioned wrongful conduct by actively and/or indirectly
                                                              22    assisting Watson, which is still on going.
                                                              23           99.      Lim and Everleigh’s conduct was a substantial factor in causing harm
                                                              24    to Plaintiff.
                                                              25           100. Lim and Everleigh’s actions have directly caused injury and damage
                                                              26    to Plaintiff.
                                                              27    ///
                                                              28    ///
                                                                                                                - 13 -
                                                                                                           COMPLAINT
                                                             Case 2:19-cv-08388-ODW-JC Document 1 Filed 09/27/19 Page 14 of 14 Page ID #:14



                                                               1                                         PRAYER
                                                               2    WHEREFORE, Plaintiff pray for judgment against Defendants, jointly and
                                                               3    severally, as follows:
                                                               4          1.     For recovery of general, special, consequential, incidental,
                                                               5    compensatory, resulting, proximate, and nominal damages.
                                                               6          2.     Prejudgment interest.
                                                               7          3.     Punitive and exemplary damages.
                                                               8          4.     For costs of this action and reasonable attorney’s fees.
                                                               9          5.     Any other and further relief the Court may deem just and proper.
                                                              10
                                                                    DATED: September 27, 2019              LPL LAWYERS
                                                              11
               Phone: (213) 382-8051 | Fax: (866) 203-0408




                                                              12
                   3600 Wilshire Boulevard, Suite 1510




                                                                                                           By:______________________________
                         Los Angeles, CA 90010




                                                              13
Legacy Pro Law PC




                                                                                                                Ginam Lee, Esq.
                                                              14                                                Attorneys for Plaintiff Catwalk to
                                                              15                                                Sidewalk, Inc.
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                            - 14 -
                                                                                                         COMPLAINT
